*983OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed as a matter of discretion in the interest of justice, simplified information dismissed and fine remitted.
Defendant was issued a simplified traffic information which charged him with speeding in violation of section 1180 (b) of the Vehicle and Traffic Law. Defendant entered a plea of not guilty and the matter was set down for trial on October 21, 1993. On that date the information was dismissed for failure to timely serve and file a supporting deposition. Defendant was immediately issued a new simplified information and a supporting deposition based on the same allegations. Following a trial thereon defendant was found guilty. Since the record in the case at bar fails to disclose any special circumstances, it is this court’s opinion that the court abused its discretion when it permitted defendant to be tried based upon the new simplified information and supporting deposition (see, People v Aucello, 146 Misc 2d 417). Such actions, in this court’s opinion, defeat the very purpose of the CPL, disregard the interests of judicial economy and, often times, render the defense of traffic matters impracticable. In view of the foregoing, the judgment of conviction should be reversed as a matter of discretion in the interest of justice (see, CPL 470.15 [3] [c]; efi, People v Nuccio, 78 NY2d 102).
Stark, J. P., Collins and Luciano, JJ., concur.